Citation Nr: 0028530	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1999 rating decision 
by the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in April 1998, a statement of the 
case was issued in May 1999, and a substantive appeal was 
received in June 1999.  The veteran testified at a personal 
hearing at the RO in July 1999.


FINDING OF FACT

The claims file does not include medical evidence of a nexus 
between current low back disability and the veteran's period 
of active military service.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
low back disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service medical records include the veteran's January 1967 
pre-induction and July 1967 enlistment examinations, which 
noted history of congenital asymmetry of the body and that 
the left leg was shorter than right at birth.  They also 
include a copy of the veteran's medical records since birth, 
indicating that he had a shortening of his left leg and then 
later underwent an epiphysiodesis of the right distal femur 
in June 1967.  In March 1969, the veteran was provided with a 
built-up shoe for the left foot because the veteran still had 
a 2-inch difference between the right and left legs.  In 
February 1970, the examiner noted that there was a 1 5/8-inch 
difference and that the veteran was not wearing any lift.  

The Board points out that congenital defects are not diseases 
or injuries within the meaning of legislation allowing for 
service connection.  See 38 C.F.R. § 3.303(c); see, e.g., 
Thibault v. Brown, 5 Vet. App. 520, 521 (1993).  See also 
VAOPGCPREC 82-90 (July 18, 1990) (service connection may be 
granted for diseases, but not defects, of congenital, 
developmental, or familial origin).  Accordingly, the 
veteran's congenital malformation of the body is not for 
consideration with regard to the present claim.  
Additionally, the Board notes that the veteran is not 
alleging that his back pain is related to his congenital 
malformation or that his pre-existing condition was 
aggravated in service, but that his back pain stems from a 
motorcycle accident he had in January 1978 while on active 
duty.  

The Board notes that post-service private and VA treatment 
records show diagnoses for a low back disorder.  For example, 
a private treatment record shows that the veteran was 
diagnosed with low back strain after work-related lifting for 
his nursing program in February 1992 and June and July 1998 
VA outpatient treatment records show assessments of chronic 
pain syndrome of low back with psychological component and 
chronic pain syndrome of low back, congenital malformation 
with right hemibody bigger than left.  While some of these 
diagnoses appear to document only pain, the Board believes 
that several of these diagnoses or assessments are sufficient 
to constitute a medical diagnosis of a current low back 
disorder for well-grounded purposes, thus satisfying the 
requirement that there be competent evidence of a current 
disability.  Caluza, 7 Vet. App. at 506.  The veteran's 
assertions regarding a low back injury during service are by 
themselves competent and are accepted for well-grounded 
purposes to meet the second requirement (incurrence in 
service).  In fact, service medical records clearly document 
follow-up treatment for injuries sustained in the January 
1978 motorcycle accident, including complaints of low back 
pain.

However, there is no competent medical evidence linking the 
veteran's current low back disorder to service or an in-
service injury.  There is no medical evidence of a continuity 
of symptomatology from the January 1978 in-service motorcycle 
accident to link his current chronic low back pain to that 
injury.  It appears from the last pertinent entry in the 
veteran's service medical records that any back pain from the 
accident was resolving.  In this regard, the Board notes that 
the service medical records show that the veteran complained 
of back pain, "apparently of a chronic nature and apparently 
nondisabling," in September 1978.  Upon examination, the 
veteran had normal gait and a back with full range of motion, 
nontender with no spasm.  Straight-leg raising was normal at 
90 degrees and Febere test was negative bilaterally.  X-rays 
revealed an essentially normal back series.  The 
orthopedist's impression was status post multiple injuries 
with no significant orthopedic sequelae and no objective 
evidence for any orthopedic disability.  From an orthopedic 
standpoint, the physician recommended a return to full duty 
with no return visit necessary.

The veteran was examined by a private physician, G. B. G, 
M.D., in November 1978.  Upon examination, Dr. G. found that 
the veteran had normal gait, posture and back motion.  There 
was mild lumbosacral tenderness without sciatic notch 
tenderness and the lower extremity joints had normal range of 
motion.  Neurologically, he detected no abnormality other 
than diffuse atrophy and weakness of the left leg compared to 
the right.  Dr. G. could not definitely rule out 
spondylolysis and noted there might be slight narrowing of 
the lumbosacral disc space, otherwise the X-rays were normal.  
Dr. G. stated that the veteran had some residual discomfort 
in his low back and lower extremities and thought that it was 
a chronic strain type problem and could see no reason why the 
veteran could not continue full duty.  Dr. G. added that, 
other than an exercise program, he had nothing to offer the 
veteran therapeutically.

On discharge examination in June 1980, the veteran's spine 
was clinically evaluated as normal.  Subsequent reserve 
medical examinations (July 1980, May 1988, and January 1990) 
document no clinical findings for any spine or other 
musculoskeletal abnormality and, in the medical history 
section of some of these reports, the veteran had checked 
"no" for recurrent back pain.  The next evidence of a low 
back disorder is not until February 1992, more than 14 years 
after the motorcycle accident, when the veteran complained of 
low back strain after working out and some lifting at work 
and reported then that he had had problems like it in the 
past, which usually resolved with rest.  A February 1998 
work-related accident report shows that the veteran injured 
his back lifting and manipulating hoses and equipment at 
work.   There is no suggestion in the June and July 1998 VA 
outpatient treatment reports that the physician linked the 
reported low back pain to the motorcycle accident.

The Board acknowledges the veteran's testimony and 
contentions that he currently suffers from a low back 
disorder, which is related to his in-service motorcycle 
accident.  However, the etiology or pathology of a disability 
or disease is a medical question that the veteran is not 
qualified to answer.  Espiritu, supra.  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under section 5107(a).  Tirpak, 
2 Vet. App. at 611.  "Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well- grounded 
claim requirement of section 5107(a); where the determinative 
issue does not require medical expertise, lay testimony may 
suffice by itself."  See Godfrey v. Brown, 7 Vet. App. 398, 
405 (1995).  In this case, there is no competent medical 
evidence linking the veteran's current low back disability to 
service.  Moreover, there is also no medical evidence linking 
the veteran's claimed continuity of symptomatology to his 
current low back disability.  See Savage, 10 Vet. App. at 
495-97.

Where, as here, the veteran fails to submit supportive 
medical evidence and the determinative issue involves medical 
causation, the claim is not well-grounded and VA has no duty 
to assist the appellant in developing his claim, or, for that 
matter, to adjudicate the claim.  See Franzen v. Brown, 9 
Vet. App. 235, 238 (1996). 

Finally, the Board is aware of no circumstance in this case 
that would put VA on notice that relevant evidence may exist, 
or could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  The veteran is hereby advised that medical 
evidence of causation is necessary to render his low back 
disability claim well grounded.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals


 

